            Case 20-34879 Document 83 Filed in TXSB on 10/29/20 Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                  ENTERED
                                                                                                   10/29/2020

                                                        )
In re                                                   )     Chapter 11
                                                        )
EAGLE PIPE, LLC,                                        )     Case No. 20-34879 (MI)
                                                        )
                               Debtor.                  )
                                                        )
                                                        )


    STIPULATION AND AGREED ORDER EXTENDING BOOMERANG TUBE, LLC’S
      DEADLINE TO OBJECT TO DEBTOR’S SALE AND BIDDING PROCEDURES
                 MOTION AND CASH COLLATERAL MOTION


          Eagle Pipe, LLC, the above-captioned debtor and debtor in possession (the “Debtor”) and

Boomerang Tube, LLC (“Boomerang”) enter into this stipulation and agreed order (“Stipulation

and Agreed Order”) as follows:

          WHEREAS, On October 20, 2020, the Court granted a joint request by the Debtor,

Boomerang, and others to extend the Objection Deadline1 for the Pending Motions to 5:00 p.m.

(CST) on Tuesday, October 27, 20202;

          WHEREAS, the Debtor and Boomerang are in negotiations regarding potential mediation

of the their respective claims and defenses;

          WHEREAS, the parties have not yet reached final agreement regarding certain conditions

required as a prerequisite to mediation, including whether Boomerang will file an objection to

the Sale and Bidding Procedures Motion and/or the Cash Collateral Motion;

1
  Unless otherwise noted, capitalized terms used in this Stipulation and Agreed Order have the same
meaning ascribed to them in the Court’s October 20, 2020 Order Extending Interim Order (i) Authorizing
the Debtor to Use Cash Collateral; (ii) Granting Adequate Protection; (iii) Scheduling a Final Hearing;
and (iv) Granting Related Relief. See Dkt. No. 63.
2
    See id. ¶ 4.
          Case 20-34879 Document 83 Filed in TXSB on 10/29/20 Page 2 of 4




         WHEREAS, both parties believe that a short extension of the Objection Deadline for the

 Sale and Bidding Procedures Motion and Cash Collateral Motion, as it applies to Boomerang,

 will increase the likelihood that the Debtor and Boomerang will successfully reach an agreement

 to mediate their respective claims and defenses;

         NOW, THEREFORE, in consideration of the foregoing recitals, which are incorporated

 into this Stipulation and Agreed Order, the Parties hereby stipulate and agree as follows:

         1.      The Objection Deadline for the Bidding Procedures Motion and the Cash

 Collateral Motion is extended for Boomerang to 11:59 p.m. (CT) on Wednesday, October 28,

 2020.

         2.      Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9014,

 or any other Bankruptcy Rule, any Local Rule, or Rule 62(a) of the Federal Rules of Civil

 Procedure, this Stipulation and Agreed Order shall be immediately effective and enforceable

 upon its execution and there shall be no stay of execution or effectiveness of this Stipulation and

 Agreed Order.

         3.      The Debtor is authorized to take such actions as may be necessary or appropriate

 to implement the terms of this Stipulation and Agreed Order.

         4.      The Court shall retain jurisdiction to enforce the provisions of this Order, and this

 Court shall retain jurisdiction over all matters pertaining to the implementation, interpretation

 and enforcement of this Order, including following confirmation and consummation of any

 chapter 11 plan for any one or more of the Debtors.

  Signed:                            , 2020
Signed: October 29,
                17, 2020
                    2018
                                                         Marvin Isgur
                                                         United States Bankruptcy Judge
                                                        ____________________________________
                                                                      Marvin Isgur
 THIS ______ DAY OF OCTOBER, 2020:
                                                            United States Bankruptcy Judge



                                                    2
        Case 20-34879 Document 83 Filed in TXSB on 10/29/20 Page 3 of 4




AGREED TO AND SUBMITTED THIS 28TH DAY OF OCTOBER, 2020:



GRAY REED
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
T: (713) 986-7000
F: (713) 986-7100

/s/ Aaron M. Kaufman
Paul D. Moak
pmoak@grayreed.com
Texas Bar No. 00794316
Aaron M. Kaufman
akaufman@grayreed.com
Texas Bar No. 24060067
Lydia R. Webb
lwebb@grayreed.com
Texas Bar No. 24083758

PROPOSED COUNSEL TO THE DEBTOR




REID COLLINS & TSAI LLP
1601 Elm Street, Suite 4200
Dallas, Texas 75201
T: (214) 420-8900
F: (214) 420-8909

/s/ Eric D. Madden
Eric D. Madden
emadden@reidcollins.com
Texas Bar No. 24013079
Angela J. Somers (admitted pro hac vice)
asomers@reidcollins.com

COUNSEL FOR BOOMERANG TUBE, LLC




                                           3
       Case 20-34879 Document 83 Filed in TXSB on 10/29/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 28, 2020, a true and correct copy of the above
Stipulation and Agreed Order was served via the Bankruptcy Court’s Electronic Case Filing
System on those parties that have consented to such service.


                                           /s/ Eric D. Madden
                                           Eric D. Madden




                                           4
